11. Mass atrocities in Jos, Nigeria, in January and March (
(FR) Mr President, as I indicated during the debate, I propose adding the following oral amendment to paragraph 6: 'Calls on the Nigerian authorities to reverse the recent move by some Nigerian state governors to execute death-row inmates to ease overcrowding in prisons, which would constitute a gross violation of human rights; calls on the state governors to exercise restraint and continue the de facto moratorium; recalls that the use of the death penalty is contrary to Nigeria's commitments at international level'.
(PL) Mr President, the amendment is about making questions of freedom of thought, conscience, religion and belief the subject of dialogue between the European Union and Nigeria, in the context - and these are the additional words - of political dialogue based on the Cotonou Agreement.